      Case 4:19-cv-00585-MW-MAF Document 12 Filed 05/05/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JASON P. REED,

       Plaintiff,

v.                                           Case No. 4:19cv585-MW/MAF

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 10. Upon consideration, no objections having

been filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED for

failure to prosecute and failure to comply with a Court order.” The Clerk shall also

close the file.

       SO ORDERED on May 5, 2020.

                                      s/Mark E. Walker                   ____
                                      Chief United States District Judge
